DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 11/22/2021 are acknowledged and have been fully considered.  Claims 1-11, 13-23, 25, and 27 are now pending.  Claims 12, 24, and 26 are canceled; claims 1-11, 13, 25, and 27 are amended; claims 14-23 are withdrawn; no claim is new.
Claims 1-11, 13, 25, and 27 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/22/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-6, 9-11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Microwave-assistance provides very rapid and efficient extraction of grape seed polyphenols”) in view of Delgado-Torre et al. (“Comparison of Accelerated Methods for the Extraction of Phenolic Compounds from Different Vine-Shoot Cultivars”) and Bouras et al. (“Optimization of microwave-assisted extraction of polyphenols from Quercus bark”).
	Li et al. teaches a microwave assisted extraction (MAE) method for the extraction of polyphenols from grape seeds of Vitis vinifera cultivars Cabernet Sauvignon, Shiraz, Sauvignon Blanc and Chardonnay (see abstract). Li et al. teaches that the optimal extraction conditions were ethanol concentration of 47.2% and a liquid:solid ratio of  45.3:1 (see abstract).  Li et al. teaches a range of ethanol concentrations of 10-90% (see Table 1) and liquid:solid ratio of 10:1 to 50:1 (i.e. biomass to aqueous solvent is 1:10 to 1:50, see Table 1).  Li et al. teaches a quantity of frozen grape seed powder (i.e. dry plant biomass) was weighed into a 35 mL vessel and 20 mL (constant volume) of an ethanol–water mixture was added and the mixture was stirred under a closed system in a CEM Discover microwave reactor (i.e. electromagnetic waves with frequencies in the microwave region, 1 GHz to 1000 GHz). Li et al. teaches the liquid from every extract 
Li et al. does not teach vine-shoots having a particle size between 1mm and 1cm. Li et al. does not teach an ultrasonic treatment with a power of 200-4000W. 
Delgado-Torre et al. teaches that most research on the extraction of high-priced compounds from vineyard/wine byproducts has traditionally been focused on grape seeds and skins as raw material and that vine-shoots can represent an additional source to those materials (see abstract).  Delgado-Torre et al. teaches microwave-assisted extraction as a method (see abstract). Delgado-Torre et al. teaches vine-shoots of different Vitis vinifera cultivars were collected (i.e. the plant biomass is parts of plants selected from stems, branches, trunk fragments, or plant roots), dried for 72 h at 35°C, milled to get a homogeneous 40 mesh particle size (<0.42 mm diameter), and kept at −20 °C until use (see page 3050).  Delgado-Torre et al. teaches ethanol and distilled water were used to prepare the different ethanol−water mixtures (see page 3050). Delgado-Torre et al. teaches one gram of milled vine-shoots was placed into the extraction vessel with 20 mL of 80% (v/v) aqueous ethanol at pH 3. Delgado-Torre et al. teaches auxiliary energy was applied at 140 W irradiation power for 5 min, after which the solid residue was removed by centrifugation prior to analysis of the extract (see page 3053).  Delgado-Torre et al. teaches the extracts were dried in a rotary evaporator and then reconstituted (see page 3053). Delgado-Torre et al. teaches ethanol−water 
Bouras et al. teaches optimization of microwave assisted extraction (MAE) of antioxidant compounds, especially polyphenols (see abstract). Bouras et al. teaches optimum MAE conditions were obtained with a particle size 0.5 × 1 × 0.3cm3 (see abstract). Bouras et al. teaches that the performance and efficiency of microwave on phenolic compounds extraction depend upon many factors, including particle size, and optimization of the extraction process is required in order to increase their amount in the solvent (see page 591, first column). Bouras et al. teaches a particle size range of 0.5-5cm (see page 591, second column).
	Regarding claims 1-6, 11, and 25, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize vine-shoots of different Vitis vinifera cultivars as taught by Delgado-Torre et al. and a particle size range of 0.5-5cm as taught by Bouras et al.in the method of Li et al.  One would be motivated to do so with a reasonable expectation of success as Li et al. teaches the extraction of polyphenols from grape seeds of Vitis vinifera cultivars, and Delgado-Torre et al. teaches that most research on the extraction of high-priced compounds from vineyard/wine byproducts has traditionally been focused on grape seeds and skins as raw material and that vine-shoots can represent an additional source to those materials (see abstract).  Further, Bouras et al. teaches that the performance and efficiency of microwave on phenolic compounds extraction depend upon many factors, including particle size, and teaches extraction of polyphenols using prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, one skilled in the art would be motivated to manipulate the amount from within said ranges by routine experimentation, in order to optimize the extraction of the polyphenols, as Bouras et al. teaches that the performance and efficiency of microwave on phenolic compounds extraction depend upon many factors, including particle size.
Regarding claims 9 and 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a simultaneous ultrasound-assisted extraction with a power of 280−40W as taught by Delgado-Torre et al. in the method of Li et al.  One would be motivated to do so with are reasonable expectation of success to add an additional extraction to increase the yield of the extracted polyphenols.

Claims 1-11, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Microwave-assistance provides very rapid and efficient extraction of grape seed polyphenols”), Delgado-Torre et al. (“Comparison of Accelerated Methods for the Extraction of Phenolic Compounds from Different Vine-Shoot Cultivars”), and Bouras et al. (“Optimization of microwave-assisted extraction of polyphenols from Quercus bark”) further in view of Wang et al. (“Study of vacuum microwave-assisted extraction of polyphenolic compounds and pigment from Chinese herbs”).

Li et al., Delgado-Torre et al., Bouras et al. do not teach that the frequency of the electromagnetic waves range from 915 mHZ to 2.45 GHz or that the power ranges from 300W to 100kW.
Wang et al. teaches vacuum microwave-assisted extraction (VMAE), in which microwave-assisted extraction (MAE) was performed in vacuum, was specially designed and applied for the extraction of polyphenolic compounds (see abstract).  Wang et al. teaches the extraction can be performed at lower temperature thus preventing the degradation of thermosensitive compounds. Wang et al. teaches that for VMAE, a 5-g amount of sample was weighed (i.e. a dry biomass) and put into a round-bottom flask with a certain volume of solvent, the air in the vessel was pumped out till a certain degree of vacuum was obtained, and then the VMAE was performed (i.e. electromagnetic waves with frequencies in the microwave region, 1 GHz to 1000 GHz). Wang et al. teaches a 0, 40, 50, and 60kPa pressure was utilized (see Figure 6). Wang et al. teaches that the mixture was stirred (see Figure 3). Wang et al. teaches solid/liquid ratio of 1:6, 1:8, and 1:10 (see Figure 4). Wang et al. teaches that the VMAE was performed in a MAS-I microwave oven with a maximum delivered power of 1000 W.
Regarding claims 7 and 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 
Regarding claim 27, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pressure treatment of 40, 50, and 60kPa as taught by Wang et al. in the method of Li et al., Delgado-Torre et al., and Bouras et al.  One would be motivated to do so with a reasonable expectation of success to add an additional extraction to increase the yield of the extracted polyphenols.

Claims 1-6, 9-11, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Microwave-assistance provides very rapid and efficient extraction of grape seed polyphenols”), Delgado-Torre et al. (“Comparison of Accelerated Methods for the Extraction of Phenolic Compounds from Different Vine-Shoot Cultivars”), and Bouras et al. (“Optimization of microwave-assisted extraction of polyphenols from Quercus bark”) further in view of Poiana (“Enhancing Oxidative Stability of Sunflower Oil during Convective and Microwave Heating Using Grape Seed Extract”).

Li et al., Delgado-Torre et al. and Bouras et al. do not teach freeze-drying the recovered aqueous phase.
Poiana teaches grape seeds were manually removed from the skin and pulp and dried at 60 °C for 24 h in a drying oven then ground using a grinder and passed through a 60 mesh (see page 9252).  Poiana teaches that the defatted seeds powder were mixed with 1000 mL ethanol 70% (v/v), and the supernatants were evaporated until 100 mL under reduced pressure at 50 °C using a rotary evaporator (see page 9252)..  Poiana teaches that the ethanolic extract was freeze-dried using a lyophilizer and the obtained powder were kept frozen (see page 9252).
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to freeze dry the extract to obtain a power as taught by Poiana in the method of Lin et al., Delgado-Torre et al., and Bouras et al.  One would be motivated to do so with a reasonable expectation of success as Li et al. teaches that the centrifuged extract was placed in a round bottom flask and the solvent was removed by rotary evaporation, then the residue was further dried under high vacuum, and Poiana teaches that a similar extract composition can then be freeze-dried using a lyophilizer to obtain a powder.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would be motivated to do so with a reasonable expectation of success as Li et al. teaches the extraction of polyphenols from grape seeds of Vitis vinifera cultivars, and Delgado-Torre et al. teaches that most research on the extraction of high-priced compounds from vineyard/wine byproducts has traditionally been focused on grape seeds and skins as raw material and that vine-shoots can represent an additional source to those materials (see abstract).  Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant argues that Delgado-Torre et al. disclose microwave-assisted method and ultrasound-assisted method with frequencies ranging from 140 W and 280 W, while the present patent application claims electromagnetic frequencies equal or superior to 300 W.  However, claim 1 does not limit the electromagnetic frequencies.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues that Wang et al. does not render obvious the claimed particle size.  However, as set forth above Bouras et al. is relied upon to render the claimed particle size obvious.
In response to applicant's argument that Poiana is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Poiana teaches an ethanolic extract of grape seeds, where the supernatants were evaporated using a rotary evaporator and the ethanolic extract was then freeze-dried using a lyophilizer (i.e. partial or total evaporation of the aqueous solvent).  Thus, Poiana is concerned with concentrating an ethanolic extract of grape seeds.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611